Exhibit 10.8

MEMBERSHIP INTEREST

ACQUISITION AGREEMENT

THIS MEMBERSHIP INTEREST ACQUISITION AGREEMENT (this “Agreement”) is made and
entered into effective as of December 28, 2011 by and among KWF Investors V, LLC
(the “Company”), K-W Properties (the “Manager”), KWF Executives V, LLC (the
“Member”), and the members of the Member set forth on Schedule A hereto (the
“Executives” and together with the Company, Manager and the Member, the
“Parties”), as follows:

RECITALS

WHEREAS, the Member is a member of, and owns a 20.00% membership interest in,
the Company;

WHEREAS, the Company is a partner of, and owns a partnership interest in, KWF
Real Estate Venture V, L.P. (“Fund”) pursuant to the Fund’s Limited Partnership
Agreement, dated June 13, 2011 (the “Fund Agreement”), which partnership
interest in the Fund is the Company’s sole asset. Capitalized terms used herein
without definition shall have the meanings ascribed thereto in the Fund
Agreement;

WHEREAS, each Executive desires to acquire from the Member its membership
interest in the Company, as set forth opposite such Executive’s name under the
heading “Company Membership Interest” on Schedule A hereto (“Company Membership
Interest”), and the Member desires to transfer such Company Membership Interest
to each Executive in exchange for 90% of the Executive’s membership interest in
the Member, as set forth opposite such Executive’s name under the heading “EM
Membership Interest” on Schedule A hereto (“EM Membership Interest”) (the
“Acquisition Transaction”);

WHEREAS, upon the consummation of the Acquisition Transaction, the Company
desires to transfer to each Executive his or her Fund Partnership Interest (as
hereinafter defined) in liquidation of each Executive’s Company Membership
Interest and each Executive desires to accept such Fund Partnership Interest in
liquidation of his or her Company Membership Interest (the “Fund Transaction”).
As used in this Agreement, the term “Fund Partnership Interest” shall mean each
Executive’s proportionate amount of the Company’s partnership interest in the
Fund, including, without limitation: (a) each Executive’s proportionate amount
of the Company’s Capital Account in the Fund, and (b) each Executive’s
proportionate amount of the Company’s Percentage Interest in the Fund, but
excluding (i) any liability arising from the Company’s actions or omissions in
its capacity as Special Limited Partner of the Fund, whether arising before or
after the date hereof (any such obligations and/or liability under the foregoing
clause (i) remaining with the Company), and (ii) any voting or approval rights
granted to the Company in the Fund Agreement (any such rights under clause
(ii) remaining with the Company);

 

[KWF INVESTORS V]



--------------------------------------------------------------------------------

WHEREAS, upon the consummation of the Acquisition Transaction and the Fund
Transaction, each Executive desires to contribute and convey his or her Fund
Partnership Interest to the Member in exchange for the issuance of an EM
Membership Interest and the Member desires to accept the contributions of Fund
Partnership Interests from each Executive (“Member Fund Partnership Interest”)
(“EM Membership Interest Transaction” and together with Acquisition Transaction
and Fund Transaction, the “Transactions”). The Company Membership Interest, EM
Membership Interest, Fund Partnership Interest and Member Fund Partnership
Interest, collectively, are herein referred to as the “Securities”; and

WHEREAS, the Transactions have been approved by the board of directors of
Kennedy-Wilson Holdings, Inc. and are intended to preserve and promote the
alignment of the economic interests and incentives of the Executives with the
Company and co-investors of Fund.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1. Acquisition of Company Membership Interests.

Each Executive hereby agrees to acquire from Member such Executive’s Company
Membership Interest in exchange for 90% of his or her right, title and interest
in and to such Executive’s EM Membership Interest. The Member hereby agrees to
transfer the Company Membership Interest to each Executive in exchange for 90%
of the Executive’s right, title and interest in and to such Executive’s EM
Membership Interest.

 

2. Reacquisition of Company Membership Interests.

The Company hereby transfers, immediately upon the consummation of the
transactions described in Section 1 hereof, to each Executive, the Company’s
right, title and interest in and to such Executive’s Fund Partnership Interest
in liquidation of such Executive’s Company Membership Interest. Each Executive
hereby accepts from the Company, the Company’s right, title and interest in and
to such Executive’s Fund Partnership Interest in liquidation of such Executive’s
Company Membership Interest.

 

3. Contribution of Fund Partnership Interests.

Each Executive hereby agrees to contribute, immediately upon the consummation of
the transactions described in Section 2 hereof, his or her Fund Partnership
Interest to the Member in exchange for the issuance of such Executive’s
allocated amount of the newly issued EM Membership Interest. The Member hereby
agrees to accept from each Executive, his or her right, title and interest in
and to such Executive’s Fund Partnership Interest, to issue to such

 

[KWF INVESTORS V]

 

2



--------------------------------------------------------------------------------

Executive his or her applicable amount of the EM Membership Interest and to
assume and perform all of the obligations under the Limited Partnership
Agreement of Fund. Upon the effectiveness of the Transactions in accordance with
the terms hereof, each Executive’s Company Membership Interest shall be
cancelled and shall no longer be issued and outstanding, each Executive shall no
longer be a member of the Company, and, pursuant to that certain First Amendment
to Limited Partnership Agreement of KWF Real Estate Venture V, L.P. and Consent
to Transfer of Partnership Interest, dated as of the date hereof, the Member
shall be admitted as a partner of the Fund in respect of the Member Fund
Partnership Interest, in accordance with the terms thereof.

 

4. Representations and Warranties of the Executives.

Each Executive hereby represents and warrants to the Member and the Company as
follows:

(a) Such Executive has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement;

(b) This Agreement is such Executive’s legal, valid and binding obligation,
enforceable against such Executive in accordance with its terms;

(c) Such Executive is the sole owner, of record, and has the sole power of
disposition over his or her EM Membership Interest transferred hereby and owns
such EM Membership Interest free and clear of all encumbrances;

(d) Such Executive understands that no public market now exists for any of the
Securities and that the Company and the Member, as applicable, have made no
assurances that a public market will ever exist for the Securities; and

(e) Such Executive is an accredited investor as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act by reason of net worth, income
individually or with spouse or other relevant criteria.

 

5. Representations and Warranties of the Member.

The Member hereby represents and warrants to each Executive and the Company as
follows:

(a) The Member has the full power and authority to enter into and consummate all
transactions contemplated by this Agreement, has duly authorized the execution,
delivery and performance of this Agreement and has duly executed and delivered
this Agreement;

 

[KWF INVESTORS V]

 

3



--------------------------------------------------------------------------------

(b) This Agreement is the Member’s legal, valid and binding obligation,
enforceable against the Member in accordance with its terms; and

(c) The Member is the sole owner, beneficially and of record, of the Company
Membership Interest transferred hereby and that it owns such Company Membership
Interest free and clear of all encumbrances.

 

6. Representations and Warranties of the Company.

The Company hereby represents and warrants to each Executive and the Member as
follows:

(a) The Company has the full power and authority to enter into and consummate
all transactions contemplated by this Agreement, has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement;

(b) This Agreement is the Company’s legal, valid and binding obligation,
enforceable against the Company in accordance with its terms;

(c) The Company is the sole owner, beneficially and of record, of the Fund
Partnership Interest transferred hereby and that it owns such Fund Partnership
Interest free and clear of all encumbrances; and

(d) The Company has distributed to its members all amounts remaining in the
Company’s bank account(s) in accordance with the priorities set forth in the
Company’s Limited Liability Company Agreement, dated as of June 13, 2011, and,
accordingly, the Company’s partnership interest in the Fund is the Company’s
sole asset.

 

7. Tax Matters.

(a) The Parties intend the Transactions to be treated, and will report the
Transactions, as follows for U.S. federal income tax purposes:

(i) The transfers that occur between Member or the Company on one hand, and the
Executives on the other hand, shall be disregarded; and

(ii) The Company shall be treated as transferring to Member the Fund Partnership
Interest in liquidation of the Company Membership Interest owned by Member, in a
tax free distribution under Section 731 of the Internal Revenue Code of 1986, as
amended.

(b) Each Party hereto acknowledges and agrees that it has not received and is
not relying on tax advice from any other Party hereto, and that it has and will
continue to consult its own advisors with respect to all tax matters with
respect to the Transactions and this Agreement.

 

[KWF INVESTORS V]

 

4



--------------------------------------------------------------------------------

The Parties acknowledge that as a result of the Transactions, the Company’s
status as a partnership for U.S. federal income tax purposes will terminate and
the Manager (at the Manager’s expense) shall cause to be prepared on behalf of
the Company a short year tax return for the Company in a manner consistent with
the terms of the Company’s Limited Liability Company Agreement, dated June 13,
2011.

 

8. Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors, heirs,
administrators and assigns.

(b) Amendments. Except as otherwise provided herein, this Agreement may be
amended or modified only by a written instrument executed by the relevant Party
against whom enforcement is sought.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. The Parties hereby acknowledge and agree
that signatures transmitted by facsimile or by pdf shall be legal and binding
and shall have the same full force and effect as if an original of this
Agreement had been delivered.

(e) Further Assurances. Each Party to this Agreement agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required hereunder or by law, to effectuate the terms of this Agreement.

(f) Indemnification. Notwithstanding anything to the contrary contained herein,
the Manager shall indemnify, defend and hold harmless the Member, on an
after-tax basis, from and against any and all claims, demands, losses, damages,
liabilities, lawsuits and other proceedings, judgments and awards, costs and
expenses (including but not limited to any U.S. federal and state income taxes
and interest and penalties thereon in the case of the following clause (i))
(i) resulting from the Transaction not being treated for U.S. federal and state
income tax purposes in a manner consistent with Section 7(a) of this Agreement,
and (ii) arising from the Company’s actions or omissions in its capacity as
Special Limited Partner of the Fund, whether arising before or after the date
hereof.

[Signature Page Follows]

 

[KWF INVESTORS V]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

“COMPANY”     “MEMBER” KWF Investors V, LLC   KWF Executives V, LLC By:   K-W
Properties,   By:  

/s/ Mary L. Ricks

  its sole member   Name:   Mary L. Ricks     Title:   Manager   By:  

/s/ Barry S. Schlesinger


      Name:   Barry S. Schlesinger       Title:   Vice President    

 

“MANAGER” K-W Properties By:  

/s/ Barry S. Schlesinger

Name:   Barry S. Schlesinger Title:   Vice President “EXECUTIVES”

 

/s/ William J. McMorrow

   

/s/ Mary Ricks

William J. McMorrow as Trustee of the William J. McMorrow Revocable Trust dated
1/28/98     Mary Ricks as Trustee of the Mary L. Ricks Revocable Trust dated
2/7/00

/s/ Barry Schlesinger

   

/s/ Bradley Adams

Barry Schlesinger as Trustee of the Barry

Schlesinger Trust dated 2/14/92

    Bradley Adams

/s/ Don Bethe

   

/s/ Donald Herrema

Don Bethe as Trustee of the Donald & Lani Bethe

Family Trust

    Donald Herrema

/s/ John Prabhu

   

/s/ Matt Windisch

John Prabhu as Trustee of the John Prabhu Family

Trust dated 1/31/08

    Matt Windisch

[Signatures Continued On Next Page]

 

[KWF INVESTORS V]



--------------------------------------------------------------------------------

/s/ Robert Sargent Shriver

  

/s/ Freeman Lyle

Robert Sargent Shriver III 1986 Trust

   Freeman Lyle

/s/ James Rosten

  

/s/ Kent Mouton

James Rosten as Trustee of the Rosten Family

Trust dated 5/14/08

  

Kent Mouton, IRA Rollover, Charles Schwab,

Inc., Custodian

/s/ Robert E. Hart

  

/s/ Stuart Cramer

Robert E. Hart as Trustee of the Robert and

Cynthia Hart Living Trust dated 11/9/07

   Stuart Cramer

/s/ Ed Sachse

  

/s/ Joan Kramer

Sachse Investments, LLC,

Ed Sachse, Manager

   Joan Kramer

/s/ Tyson Struzenberg

  

/s/ Clifford Smith

Tyson Struzenberg

   Clifford Smith

/s/ Jennifer L. Hall

  

/s/ Justin Enbody

Jennifer L. Hall

   Justin Enbody

/s/ Lee Shapiro

  

/s/ Mickey Isen

Lee Shapiro as President of LMMR

Investments

   Mickey Isen

/s/ Robert Hannan

  

/s/ Chad Walsh

Robert Hannan

   Chad Walsh

/s/ Soren Halladay

  

/s/ Nancy San Pedro

Soren Halladay

   Nancy San Pedro

/s/ Kurt Zech

  

Kurt Zech

  

 

[KWF INVESTORS V]



--------------------------------------------------------------------------------

Schedule A

 

Name of Executive/Investor

   EM Membership
Interest    Company
Membership Interest

William J. McMorrow as Trustee of the William J. McMorrow Revocable Trust dated
1/28/98

   12.38%    2.48%

Mary Ricks as Trustee of the Mary L. Ricks Revocable Trust dated 2/7/00

   9.52%    1.90%

Barry Schlesinger as Trustee of the Barry Schlesinger Trust dated 2/14/92

   4.76%    0.95%

Bradley Adams

   6.68%    1.34%

Don Bethe as Trustee of the Donald & Lani Bethe Family Trust

   4.76%    0.95%

Donald Herrema

   4.76%    0.95%

John Prabhu as Trustee of the John Prabhu Family Trust dated 1/31/08

   4.76%    0.95%

Matt Windisch

   2.86%    0.57%

Robert Sargent Shriver III 1986 Trust

   3.81%    0.76%

Freeman Lyle

   5.72%    1.14%

James Rosten as Trustee of the Rosten Family Trust dated 5/14/08

   3.81%    0.76%

Kent Mouton, IRA Rollover, Charles Schwab, Inc., Custodian

   1.90%    0.38%

Robert E. Hart as Trustee of the Robert and Cynthia Hart Living Trust dated
11/9/07

   3.81%    0.76%

Stuart Cramer

   3.81%    0.76%

Sachse Investments, LLC, Ed Sachse, Manager

   2.86%    0.57%

Joan Kramer

   4.76%    0.95%

Tyson Struzenberg

   2.86%    0.57%

Clifford Smith

   1.90%    0.38%

 

[KWF INVESTORS V]



--------------------------------------------------------------------------------

Name of Executive/Investor

   EM Membership
Interest    Company
Membership Interest

Jennifer L. Hall

   1.90%    0.38%

Justin Enbody

   1.90%    0.38%

LMMR Investments, Lee Shapiro, President

   1.90%    0.38%

Bradley Adams

   1.90%    0.38%

Robert Hannan

   1.90%    0.38%

Chad Walsh

   0.96%    0.20%

Nancy San Pedro

   0.96%    0.20%

Soren Halladay

   0.96%    0.20%

Kurt Zech

   1.90%    0.38%

 

[KWF INVESTORS V]